 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DAVID GOLDSTINE,                                  CASE NO. C18-1164 MJP

11                                  Plaintiff,                ORDER TO SHOW CAUSE

12                  v.

13          FEDEX FREIGHT, INC, et al.,

14                                  Defendants.

15

16          On September 28, 2018, Plaintiff filed a Motion for Leave to Amend the Complaint.

17   (Dkt. No. 11.) In the proposed amended complaint, Plaintiff asserts that “[t]his Court has

18   diversity jurisdiction pursuant to 28 U.S.C. § 1332 because it is a civil action between citizens of

19   different states…” (Id. at ¶ 6.)

20

21

22

23

24


     ORDER TO SHOW CAUSE - 1
 1            However, Section I of Plaintiff’s propose Amended Complaint identifies Plaintiff as a

 2   resident of Washington and Defendant FedEx Freight as “a Washington state corporation doing

 3   business in Snohomish County, Washington.” (Id. at ¶¶ 1-2.) 1 Wherefore,

 4            IT IS ORDERED that Plaintiff show cause, by no later than October 19, 2018, on what

 5   basis this Court may properly assert federal jurisdiction over the subject matter of the above-

 6   entitled case.

 7            IT IS FURTHER ORDERED Plaintiff’s motion for leave to file an amended complaint is

 8   STAYED until such time as Plaintiff responds to this Order to Show Cause.

 9            The clerk is ordered to provide copies of this order to all counsel.

10            Dated October 9, 2018.

11

12
                                                                    A
                                                                    The Honorable Marsha J. Pechman
                                                                    United States Senior District Court Judge
13

14

15

16

17

18

19

20

21

22
     1
23     The Court notes that, in its Notice of Removal of Civil Action, Defendant likewise asserts diversity jurisdiction,
     but claims that Plaintiff is a resident of the State of Washington and FedEx Freight is “a corporation organized under
     the laws of the State of Arkansas with is principal place of business in Memphis, Tennessee.” (Dkt. No. 1 at ¶¶ 4-5.)
24


     ORDER TO SHOW CAUSE - 2
